OFFICEOFTHEA-ITORNEYGENERALOFTEXAS




Ronorrrble Charles T. lianistcr
Criairal Liatriat Attornay
Corslouna, xerao

Dear Sir:




           6e are in reoelpt of
In you roguest our opinion a8
violation of A:tiole  433 of                   or the trusteaswof  a
co6neon sahool district to em                   8s a teoahsr) the
wire 0r 6 6mi who ia ths bro                  e .of one of the trueteee.

                                              ride6 that no ofiloer
Of tUI$ sohcwl di6t                           UbdiYiSiOn  Of thi6 Stat6
shall appoint or                              0 any pO6ftiOn Or Ssy
person   redated   vi                         artinity or rithin the
third degree by o                              80 appoint&g or 60
voting or to 6Iiy                             oard when the eorapensa-
tiGII Of 8~0                            for ou.t OS or Srom prrblia
                                       osver, and Article  433, Pens1
                                       cd forth above shall apply


                          on, tberQrore, prssented 16 whether the
                          8 related  to th6 truate6~ within the
                         y or within the third degree by cronpan-
                          XIhio aaae of Cbinn v6. state, 86 Z&%.
                         inity is that tie wbieh arises in kionee-
quar:oe or narr     betwixt one of the rmrrisd pair atxd the bloo4
relations of the other; . . . there is no at'linity between the
hu6bandv6  brother and the wife*s siEtar,whloh  is aalhd  by the
dOOtGr6 6ffinita6 aftinitati5, baoauna theD the CoIUleeti@l¶16 fOr6Bd,
not between one of the spouoes and the klnsaren of the othsr, but
between the irlnemn or both."
eon, Churles '1. iranister, Page 2



           '-MS ~86 quote& rilth approval in the ca6e of Seabrook
v. i"lrst IvstlGnsl irank Gf Port Lavaca, 171 Z. !-i.
                                                    247, wherein it
ras held that a district judge whose wife and the wife Of one v,.
Noble were cousins was note related to kr.~Nobl% by affinity.
Blood relations cf the husband are not related to the blood relations
of the wife.   2 c. J. 370. Cur answ%r to yr,ur question 16 that said
Artlola 432 wculd not be violated by the employment which you mention.

                                          Yours very truly

                                     ATTORNEY CE.?NERALOF TEXAS

                                     By   LdG'
                                                 Glenn R. LOW16
    APPROVED JUL 14, 1939                             AESiEtant